                Case 3:20-cv-05777-BAT Document 21 Filed 05/21/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   TIFFANY A. YARDLEY,                                   Civil No. 3:20-CV-05777-BAT

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision

16   in regard to Plaintiff’s application for a period of disability, disability insurance benefits, and

17   supplemental security income under Titles II and XVI of the Social Security Act be REVERSED

18   and REMANDED to the Commissioner of Social Security for further administrative proceedings

19   and a new hearing. On remand, the Commissioner will (1) address the additional evidence

20   entered into Plaintiff’s record; (2) further consider the medical source opinions and prior

21   administrative medical findings pursuant to the provisions of 20 CFR 404.1520c and 416.920c;

22   (3) further evaluate Plaintiff’s residual functional capacity; (4) consider the testimony of

23   Plaintiff’s husband; (5) give further consideration to whether Plaintiff has past relevant work

24   and, if so, can perform it (20 CFR 404.1560(a)-(b) and 416.960(a)-(b)); and (5) if warranted,

     Page 1         ORDER - [3:20-CV-05777-BAT]
                Case 3:20-cv-05777-BAT Document 21 Filed 05/21/21 Page 2 of 2



 1
     obtain supplemental evidence from a vocational expert to clarify the effect of the assessed
 2
     limitations on Plaintiff’s occupational base.IT IS FURTHER ORDERED that the Clerk will
 3
     enter judgment pursuant to this order.
 4
              This remand should be made pursuant to sentence four of 42 U.S.C. § 405(g), and
 5
     Plaintiff should be entitled to reasonable attorney fees and costs, pursuant to 28 U.S.C.
 6
     § 2412(d), upon proper request to this Court.
 7
              DATED this 21st day of May, 2021.
 8

 9
                                                          A
                                                          BRIAN A. TSUCHIDA
10
                                                          Chief United States Magistrate Judge
11

12

13

14
     Presented by:
15
     s/ David J. Burdett
     DAVID J. BURDETT
16
     Special Assistant United States Attorney
     Office of the General Counsel
17
     Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
18
     Seattle, WA 98104-7075
     Telephone: (206) 615-2522
19
     Fax: (206) 615-2531
     david.burdett@ssa.gov
20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05777-BAT]
